—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered June 30, 1998, convicting defendant, upon his plea of guilty, of grand larceny in the fourth degree, and sentencing him to a prison term of 6 months concurrent with a term of 5 years probation, unanimously affirmed.
Following a hearing, the court properly denied defendant’s application to withdraw his guilty plea since the record shows that his plea was knowing, intelligent and voluntary (People v Frederick, 45 NY2d 520). Defendant’s claims of inadequate factual allocution and coercion are belied by the minutes of the proceedings. We have considered and rejected defendant’s remaining claims. Concur — Sullivan, J. P., Nardelli, Williams, Rubin and Andrias, JJ.